Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 1 of 45

EXHIBIT “A”
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 2 of 45

Filed

3/7/2019 4:55 PM

— ——Beverley McGrew-Walker

District-Clerk —

a - Fort Bend County, Texas
Ashley Alaniz
CAUSE NO. 19-DCV-260331
ALICIA OSPINA, § IN THE DISTRICT COURT
§
Plaintiff, §
§
vs. § FORT BEND COUNTY, TEXAS
ALLSTATE VEHICLE AND : Fort Bend County - 240th Judicial District Court
PROPERTY INSURANCE COMPANY, §
§
Defendant. § JUDICIAL DISTRICT

PLAINTIFF’S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Plaintiff ALICIA OSPINA, and complains of Defendant ALLSTATE
VEHICLE AND PROPERTY INSURANCE COMPANY (“ALLSTATE”). In support of such
claims and causes of action, Plaintiff respectfully shows unto this Honorable Court and Jury as
follows:

I. DISCOVERY CONTROL PLAN

1.1 Discovery in this case should be conducted in accordance with a Level 3 tailored
discovery control plan pursuant to Texas Rule of Civil Procedure 190.4. Plaintiff affirmatively
pleads this suit is not governed by the expedited-actions process in Texas Rule of Civil
Procedure 169, as Plaintiff seeks monetary relief over $100,000.

Il, PARTIES

2.1 Plaintiff, ALICIA OSPINA, is a resident of Fort Bend County, Texas.

2.2 Defendant, ALLSTATE VEHICLE AND PROPERTY INSURANCE
COMPANY, is a foreign company engaged in the business of insurance in this state. It may be
served with process by serving its registered agent, CT Corporation System, by certified mail,

return receipt requested, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136, or wherever

 

PLAINTIFF’S ORIGINAL PETITION PAGE -1-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 3 of 45

it may be found. Plaintiff requests citation be issued and E-served to Plaintiff's attorney’s office
at this time if possible; or mailed back to Plaintiff's attorney’s office if not.
Ill, JURISDICTION AND VENUE

3.1. This Court has jurisdiction over this case in that the amount in controversy
exceeds the minimum jurisdictional limits of this Court.

3.2 Venue is proper in Fort Bend County, Texas, because all or a substantial part of
the events giving rise to the lawsuit occurred in this county, and the insured property that is the
basis of this lawsuit is located in Fort Bend County, Texas.

IV. AGENCY AND RESPONDEAT SUPERIOR

4.1 Whenever in this Petition it is alleged that Defendant did any act or thing, it is
meant that Defendant or its agents, officers, servants, employees, or representatives did such a
thing. It was also done with the full authorization or ratification of Defendant or done in the
normal routine, course and scope of the agency or employment of Defendant or its agents,
officers, servants, employees, or representatives.

V. CONDITIONS PRECEDENT.

5.1. All conditions precedent to recovery have been performed, waived, or have
occurred.

VI. FACTS APPLICABLE TO ALL COUNTS

6.1 Plaintiff is the owner of a Texas Homeowner’s Policy number 836091998 issued
by ALLSTATE (the “Policy”).

6.2 Plaintiff owns the insured property, which is specifically located at 13931 Veera
Lane, Sugar Land, TX 77498 (the “Property”).

6.3. ALLSTATE, or its agent(s), sold the Policy, insuring and covering the Property

against damages from events such as the one that damaged the Property, to Plaintiffs.

 

PLAINTIFF’S ORIGINAL PETITION PAGE -2-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 4 of 45

6.4  Onor about August 30, 2018, Plaintiff suffered immediate and severe damage to
her residential property as a result of a car driving through the wall of the Property, Plaintiff's
home.

6.5 The Plaintiff timely submitted a claim to ALLSTATE. ALLSTATE assigned
various adjusters to adjust the claim. However, ALLSTATE and its agents were not diligent in
investigating Plaintiff's loss. ALLSTATE failed to timely and accurately investigate the covered
loss. ALLSTATE assigned claim number 0515302206 to Plaintiff's claim.

6.6 Ultimately, ALLSTATE, inspected Plaintiff's property after the loss. During the
inspection, ALLSTATE, was tasked with the responsibility of conducting a thorough and
reasonable investigation of Plaintiffs claim, including determining the cause of, and then
quantifying the damage done to Plaintiff's home.

6.7. ALLSTATE prepared a repair estimate which did not account for all of the
covered damages. Further, even the damages that were accounted for were vastly under-scoped.
Thus, Defendant ALLSTATE demonstrated it did not conduct a thorough investigation of the
claim.

6.8 Defendant ALLSTATE failed to fairly evaluate and adjust Plaintiffs claim as
they are obligated to do under the Policy and Texas law. By failing to properly investigate the
claim and wrongfully denying full coverage to Plaintiff, ALLSTATE engaged in unfair
settlement practices by misrepresenting material facts to Plaintiff.

6.9 Defendant ALLSTATE failed to perform its contractual duty to adequately
compensate Plaintiff under the terms of the Policy. Specifically, Defendant ALLSTATE failed
and refused to properly pay proceeds for the Policy, although due demand was made for
proceeds to be paid in an amount sufficient to cover the damaged property, and all conditions

precedent to recovery upon the Policy had been carried out and accomplished by Plaintiff.

 

PLAINTIFF’S ORIGINAL PETITION PAGE -3-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 5 of 45

Defendant ALLSTATE’s conduct constitutes a material breach of the insurance contract.

6.10 Defendant ALLSTATE misrepresented to Plaintiff that the damage to the
Property was not covered under the Policy, even though the damage was caused by a covered
peril. Defendant’s conduct constitutes a violation of the Unfair Settlement Practices specified in
Tex. Ins. Code § 541.060(a)(1).

6.11 Defendant ALLSTATE’s repair estimate under-scoped the covered damages and
misrepresented the benefits under the Policy, which promised to pay the amount of loss to the
Plaintiff. Defendant’s conduct constitutes a violation of the Misrepresentation Regarding Policy
or Insurer section specified in Tex. Ins. Code § 541.051(1)(B).

6.12 Defendant ALLSTATE failed to make an attempt to settle Plaintiffs claims in a
prompt and fair manner, although they were aware of its liability to Plaintiff was reasonably
clear under the Policy. Defendant’s conduct constitutes a violation of the Unfair Settlement
Practices specified in Tex. Ins. Code § 541.060(a)(2)(A).

6.13 Defendant ALLSTATE failed to explain to Plaintiff why full payment was not
being made. Furthermore, Defendant did not communicate that future payments would be
forthcoming to pay for the entire losses covered under the Policy, nor did Defendant provide any
explanation for the failure to adequately settle Plaintiffs claims, in violation of Tex. Ins. Code §
541.060(a)(3).

6.14 Defendant ALLSTATE failed to affirm or deny coverage of Plaintiffs claim
within a reasonable time. Specifically, Plaintiff did not receive timely indication of acceptance
or rejection, regarding the full and entire claim, in writing from Defendants. Defendant’s
conduct constitutes a violation of the Unfair Settlement Practices specified in Tex. Ins. Code §
541.060(a)(4).

6.15 Defendant ALLSTATE refused to fully compensate Plaintiff under the terms of

 

PLAINTIFF’S ORIGINAL PETITION PAGE -4-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD_ Page 6 of 45

the Policy, even though Defendant failed to conduct a reasonable investigation. Specifically,
Defendant ALLSTATE performed a results/outcome-oriented investigation of Plaintiffs claim,
which resulted in a biased, unfair and inequitable evaluation of Plaintiff's losses to the Property.
Defendant’s conduct constitutes a violation of the Unfair Settlement Practices specified in Tex.
Ins. Code § 541.060(a)(7).

6.16 Defendant ALLSTATE misrepresented the insurance policy sold to Plaintiff by
(1) making an untrue statement of material fact regarding coverage; (2) failing to state a material
fact necessary to make other statements made not misleading, considering the circumstances
under which the statements were made; (3) making a statement in a manner that would mislead
a reasonably prudent person to a false conclusion of a material fact regarding coverage; (4)
making a material misstatement of law; and/or (5) failing to disclose a matter required by law to
be disclosed, including failing to make a disclosure in accordance with another provision of the
Texas Insurance Code, in violation of Section 541.061 of the same.

6.17 Defendant ALLSTATE failed to meet its obligation under the Texas Insurance
Code regarding timely acknowledging Plaintiff's claim, beginning an investigation of Plaintiff's
claim, and requesting all information reasonably necessary to investigate Plaintiff's claim within
the statutorily mandated deadline. Defendant’s conduct constitutes a violation of the Prompt
Payment of Claims subchapter specified in Tex. Ins. Code § 542.055.

6.18 Defendant ALLSTATE failed to accept or deny the Plaintiffs full and entire
claim within the statutory mandated deadline of receiving all necessary information.
Defendant’s conduct constitutes a violation of the Prompt Payment of Claims subchapter
specified in Tex. Ins. Code § 542.056.

6.19 Defendant ALLSTATE failed to meet its obligations under the Texas Insurance

Code regarding payment of claims without delay. Specifically, Defendant has delayed full

 

PLAINTIFF’S ORIGINAL PETITION PAGE -5-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 7 of 45

payment of Plaintiff's claim longer than allowed and, to date, Plaintiff has not yet received full
payment for Plaintiffs claim. Defendant’s conduct constitutes a violation of the Prompt
Payment of Claims subchapter specified in Tex. Ins. Code § 542.058.

6.20 From the point in time Plaintiff's claim was presented to Defendant ALLSTATE,
the liability of Defendant to pay the full claim in accordance with the terms of the Policy was
reasonably clear. However, Defendant ALLSTATE has refused to pay Plaintiff in full, despite
there being no basis whatsoever on which a reasonable insurance company would have relied to
deny the full payment. Defendant’s conduct constitutes a breach of the common law duty of
good faith and fair dealing.

6.21 Asa result of Defendant’s wrongful acts and omissions, Plaintiff was forced to
retain the professional services of the attorney and law firm who are representing Plaintiff with
respect to these causes of action. On or about September 13, 2018, Plaintiffs counsel sent a
letter of representation requesting vatious documents related to the loss, including a certified true
copy of the complete policy covering the property on the date of loss, with all endorsements.

6.22 On or about February 1, 2019, Plaintiff's counsel sent a Texas Insurance Code
542A Notice and Texas Deceptive Trade Practices Act (“DTPA”) Demand letter to the
Defendant. The letter gave Defendant a statement of the acts or omissions giving rise to the
claim and included the specific amount alleged to be owed by the insurer on the claim for
damage to or loss of a covered property, as well as the amount of reasonable and necessary
attorney’s fees incurred by Plaintiff as of the date of the Notice. The letter also informed
Defendants of potential violations under the DTPA and Insurance Code related to its handling
and adjusting of Plaintiffs claim and potential claims, including attorney’s fees, statutory
penalty interest, and additional damages arising from those violations. The Notice and Demand

letter provided Defendants with the statutorily mandated sixty days to respond, and an

 

PLAINTIFF’S ORIGINAL PETITION PAGE -6-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD_ Page 8 of 45

opportunity to resolve the claim without extended litigation costs. Defendant acknowledged the
letter, then maintained its previous claims stance and denied the Demand in its entirety in a letter
to the Plaintiffs counsel dated February 15, 2019; satisfying the sixty-one day statutory notice
requirement, as well as the statutory requirement that Defendants either deny a DTPA and
Insurance Code Demand or be allotted a sixty-day time period to attempt to resolve the claim
before a Petition is to be filed.

6.23 To date, Defendant ALLSTATE has failed to and refused to pay Plaintiff for the
proper repair of the property. Plaintiff's experience is not an isolated case. The acts and
omissions of Defendants committed in this case, or similar acts and omissions, occur with such
frequency that they constitute a general business practice of Defendants with regard to handling
this type of claim. Defendants’ entire process is unfairly designed to reach favorable outcomes
for the company at the expense of the policyholder.

Vil. COUNTS

7.1 Plaintiff incorporates by reference all facts, statements, and allegations set forth in
all previous paragraphs, as if set forth in full in each cause of action that follows.

7.2 | COUNT 1- BREACH OF CONTRACT

a. At the time of the loss, Plaintiff had valid, enforceable insurance contract
in place, issued by Defendant (the “Policy”). Plaintiff was the insured of the contract.

Plaintiff fully performed her contractual obligations by making premium payments as

required by the insurance contract, and at all times complied fully with all material

provisions of the Policy.
b. According to the Policy that Plaintiff purchased, Defendant ALLSTATE
had the duty to investigate and pay Plaintiff's policy benefits for claims made for covered

damages, including additional benefits under the Policy, resulting from the damages. As

 

PLAINTIFF’S ORIGINAL PETITION PAGE -7-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 9 of 45

 

a result of these damages, which result from covered perils under the Policy, the
Plaintiff's home has been damaged.

c. Defendant ALLSTATE’s failure to properly investigate and refusal, as
described above, to pay the adequate compensation as it is obligated to do under the
terms of the Policy in question and under the laws of the State of Texas, constitutes a
material breach of Defendant ALLSTATE’s contract with Plaintiff. As a result of this
breach of contract, Plaintiff has suffered the damages that are described in this Petition,
the producing cause of which is Defendant’s actions.

7.3. COUNT 2-— PROMPT PAYMENT OF CLAIMS; VIOLATION OF TEXAS
INSURANCE CODE §542, ET SEQ.

a. Under the Texas Insurance Code, Defendant ALLSTATE had a duty to
investigate and pay Plaintiff's claim under the Policy in a timely manner. Defendant
ALLSTATE violated Chapter 542 of the Texas Insurance Code by not timely:
(1) commencing its investigation of the claim; (2) requesting information needed to
investigate the claim; (3) communicating with its insured regarding the status of its
investigation, including failing to accept or reject Plaintiff's claim in writing within the
statutory timeframe; (4) conducting its investigation of the claim; and (5) paying the
claim.

b. All of the above-described acts, omissions, and failures of Defendant are a
producing cause of Plaintiff's damages that are described in this Petition. Defendant
ALLSTATE is therefore liable under Chapter 542 for penalty interest at the rate set forth
in the statute, and attorney’s fees taxed as costs of this suit.

c. Additionally, if it is determined Defendant ALLSTATE owes Plaintiff any
additional money on Plaintiff's claim, then Defendant has automatically violated Chapter

542 in this case.

 

PLAINTIFF’S ORIGINAL PETITION PAGE -8-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 10 of 45

 

74 COUNT3-— UNFAIR INSURANCE PRACTICES; VIOLATION OF
TEXAS INSURANCE CODE § 541, ET SEQ.

a. As an insurer, Defendant ALLSTATE owes statutory duties to Plaintiff as
its insured. Specifically, the Texas Insurance Code prohibits Defendant ALLSTATE
from engaging in any unfair or deceptive act or practice in the business of insurance.

b. By its acts, omissions, failures, and conduct, Defendant ALLSTATE has
engaged in unfair and deceptive acts or practices in the business of insurance in violation
of 541 of the Texas Insurance Code. Such violations include, without limitation, all the
conduct described in this Petition, plus Defendant’s unreasonable delays and under-
scoping in the investigation, adjustment, and resolution of the Plaintiff's claim, plus
Defendant’s failure to pay for the proper repair of the Plaintiff's home on which liability
had become reasonably clear. They further include Defendant’s failure to give Plaintiff
the benefit of the doubt. Specifically, Defendant ALLSTATE are guilty of the following
unfair insurance practices:

i. Misrepresenting to Plaintiff pertinent facts or policy provisions
relating to the coverage at issue;

li. Failing to attempt in good faith to effectuate a prompt, fair, and
equitable settlement of claim submitted in which liability had become reasonably
clear;

iii. Failing to provide promptly to a policyholder a reasonable
explanation of the basis in the insurance policy in relation to the facts or
applicable law for the denial of a claim or for the offer of a company’s settlement;

iv. Failing to affirm or deny coverage of Plaintiff's claim within a

reasonable time;

 

PLAINTIFF’S ORIGINAL PETITION PAGE -9-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 11 of 45

V. Refusing to pay Plaintiff's claim without conducting a reasonable
investigation with respect to the claim; and

Vi. Misrepresenting the insurance policy sold to Plaintiff by (1)

making an untrue statement of material fact regarding coverage; (2) failing to
state a material fact necessary to make other statements made not misleading,
considering the circumstances under which the statements were made; (3)
making a statement in a manner that would mislead a reasonably prudent person
to a false conclusion of a material fact regarding coverage; (4) making a material
misstatement of law; and/or (5) failing to disclose a matter required by law to be
disclosed, including failing to make a disclosure in accordance with another
provision of the Texas Insurance Code.

c. Defendant ALLSTATE has also breached the Texas Insurance Code when
it breached its duty of good faith and fair dealing. Defendant’s conduct as described
herein has resulted in Plaintiff's damages that are described in this Petition.

d. All of the above-described acts, omissions, and failures of Defendant are a
producing cause of Plaintiff's damages that are described in this Petition, and were done
knowingly and/or intentionally as that term is used in the Texas Insurance Code.

7.5 COUNT 4-—DTPA; VIOLATIONS OF TEXAS BUSINESS AND
COMMERCE CODE § 17.46, ET SEQ.

a. Plaintiff is an individual who sought and acquired a good, the Policy that
is the subject of the suit, by purchase, from the Defendant. Plaintiff also sought and
acquired the service and adjustment of claims under that policy, a service that was
“furnished in connection with the sale or repair of goods”, as defined by the DTPA. This
qualifies Plaintiff as a consumer of goods and services provided by Defendant as defined

by the Texas Deceptive Trade Practices Act (“DTPA”), codified under Chapter 17 of the

 

PLAINTIFF’S ORIGINAL PETITION PAGE -10-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 12 of 45

Texas Business and Commerce Code. The Plaintiff has met all conditions precedent to

bringing this cause of action against Defendants. Specifically, Defendant’s violations of

the DTPA include without limitation, the following matters.

b. By its acts, omissions, failures, and conduct that are described in this

Petition, Defendant ALLSTATE has committed false, misleading, or deceptive acts or

practices in violation of § 17.46(b)(2), (3), (5), (7), (11), (12), (13), (20), and (24) of the

DTPA. In this respect, Defendant’s violations include without limitation:

i. Unreasonable delays in the investigation, adjustment and
resolution of Plaintiff's claim, during which Defendant employed a series of
alleged “independent adjusters” under the control of Defendant, that caused
confusion to Plaintiff as to whom was representing whom, and had whose best
interests in mind. This gives Plaintiff the right to recover under Section
17.46(b)(2) and (3) of the DTPA;

il. As described in this Petition, Defendant represented to Plaintiff
that the insurance policy and Defendant’s adjusting and investigative services had
characteristics, uses, or benefits that it did not have, which gives Plaintiff the right
to recover under Section 17.46(b)(5) of the DTPA;

iii. As described in this Petition, Defendant represented to Plaintiff
that the insurance policy and Defendant’s adjusting and investigative services
were of a particular standard, quality, or grade when they were of another in
violation of Section 17.46(b)(7) of the DTPA;

iv. As described in this Petition, Defendant represented to Plaintiff
that the insurance policy and Defendant’s adjusting and investigative services

conferred or involved rights, remedies, or obligations that it did not have, which

 

PLAINTIFF’S ORIGINAL PETITION PAGE -11-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 13 of 45

 

gives Plaintiff the right to recover under Section 17.46(b)(12) of the DTPA;

Vv. Defendant knowingly made false or misleading statements of fact
concerning the need for replacement of roofing systems, which gives Plaintiff the
right to recover under Section 17.46(b)(13) of the DTPA;

vi. Defendant breached an express and / or implied warranty that the
damage caused by losses such as these would be covered under the insurance
policies. This entitles the Plaintiff to recover under Sections 17.46(b)(12) and
(20) and 17.50(a)(2) of the DTPA;

vii. Defendant failed to disclose information concerning the insurance
policy which was known at the time of the transaction where the failure to
disclose such information was intended to induce the Plaintiff into a transaction
into which the Plaintiff would not have entered had the information been
disclosed. This gives Plaintiff the right to recover under Section 17.46(b)(24) of
the DTPA;

viii. Defendant’s actions, as described in this Petition, are
unconscionable in that it took advantage of Plaintiff's lack of knowledge, ability,
and experience to a grossly unfair degree. Defendant’s unconscionable conduct
gives Plaintiff the right to relief under Section 17.50(a)(3) of the DTPA; and

ix. Defendant’s conduct, acts, omissions, and failures as described in
this Petition, are unfair practices in the business of insurance in violation of
Section 17.50(a)(4) of the DTPA, under which violations of Chapter 541 of the
Texas Insurance Code are an enabling statute.

Cc. All of the above-described acts, omissions, and failures of Defendant are a

producing cause of Plaintiffs damages that are described in this Petition. All of the

 

PLAINTIFF’S ORIGINAL PETITION PAGE -12-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 14 of 45

 

above-described acts, omissions, and failures of Defendant were done knowingly and
intentionally, as those terms are used and defined in the Texas Deceptive Trade Practices
Act.
7.6 COUNT 5- BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

a. By its acts, omissions, failures, and conduct, Defendant has breached its
common law duty of good faith and fair dealing by failing to pay the proper amounts on
Plaintiff's entire claim without any reasonable basis, and by failing to conduct a
reasonable investigation to determine whether there was a reasonable basis for this
denial. Defendant has also breached this duty by unreasonably delaying payment of
Plaintiff's entire claim, and by failing to settle Plaintiff's entire claim because Defendant
knew or should have known that it was reasonably clear that the claim was covered.
These acts, omissions, failures, and conduct of Defendant are a proximate cause of
Plaintiff's damages.
7.7. COUNT 6-MISREPRESENTATION

a. Defendant ALLSTATE is liable to Plaintiff under the theories of
intentional misrepresentation, or in the alternative, negligent misrepresentation.
Defendant ALLSTATE did not inform Plaintiff of certain exclusions in the policy.
Misrepresentations were made by Defendant ALLSTATE or its agents, with the intention
that they should be relied upon and acted upon by Plaintiff, who relied on the
misrepresentations to Plaintiff's detriment. As a result, Plaintiff has suffered damages,
including but not limited to loss of the Property, loss of use of the Property, mental
anguish and attorney’s fees. Defendant ALLSTATE is liable for these actual

consequential and penalty-based damages.

 

PLAINTIFF’S ORIGINAL PETITION PAGE -13-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 15 of 45

Vil. WAIVER AND ESTOPPEL

8.1 Defendant is waived and is estopped from asserting any coverage defenses,
conditions, exclusions, or exceptions to coverage not contained in any reservation of rights letter
to the Plaintiff.

IX. DAMAGES / CLAIMS FOR RELIEF

9.1 All the damages described and sought in this Petition are within the jurisdictional
limits of the Court and exceed an aggregate amount of monetary relief over $100,000 but not
more than $200,000.

9.2 The above described acts, omissions, failures, and conduct of Defendants caused
Plaintiff's damages, which include, without limitation, (1) the cost to properly repair Plaintiff's
home, (2) any investigative and engineering fees incurred by Plaintiff, (3) court costs, and (4)
attorney’s fees. Plaintiff is entitled to recover consequential damages from Defendants’ breach
of contract. Plaintiff is also entitled to recover the amount of Plaintiffs claim plus interest on the
amount of the claim, under Chapter 542 of the Texas Insurance Code, as damages each year at
the rate determined on the date of judgment by adding five percent to the interest rate determined
under Section 304.003 of the Texas Finance Code, accruing beginning on the date the claim was
required to be paid. This interest is in addition to prejudgment interest.

9.3. Defendant has also “knowingly” and “intentionally” committed deceptive trade
practices and unfair insurance practices as those terms are defined in the applicable statutes.
Because of Defendant’s knowing and intentional misconduct, Plaintiff is entitled to additional
damages as authorized by Section 17.50(b)(1) of the DTPA, which allows recovery of up to three
times economic damages. Where there is an enabling statute for the DTPA, as there is here with

the Texas Insurance Code, Plaintiff is entitled to recovery of up to three times actual damages.

 

PLAINTIFF’S ORIGINAL PETITION : PAGE -14-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 16 of 45

 

Plaintiff is further entitled to the additional damages that are authorized by Chapter 541 of the
Texas Insurance Code.

9.4 Defendant’s breach of its duty of good faith and fair dealing owed to Plaintiff was
done intentionally, with a conscious indifference to the rights and welfare of Plaintiff, as defined
in Chapter 41 of the Texas Civil Practice and Remedies Code. These violations by Defendant
are the type of conduct which the State of Texas protects its citizens against by the imposition of
exemplary damages. Therefore, Plaintiff seeks the recovery of exemplary damages in the
amount to be determined by the finder of fact that is sufficient to punish Defendant for its
wrongful conduct and to set an example to deter Defendant and others similarly situated from
committing similar acts in the future.

X. ATTORNEY’S FEES

10.1 Asa result of Defendant’s conduct that is described in this Petition, Plaintiff has
been forced to retain the undersigned law firm and attorney to prosecute this action, and has
agreed to pay reasonable attorney’s fees. Plaintiff is entitled to recover these attorney’s fees
under Chapter 38 of the Texas Civil Practice and Remedies Code, Chapters 541 and 542 of the
Texas Insurance Code, and Section 17.50 of the DTPA.

XI. DISCOVERY

11.1. Under the Texas Rule of Civil Procedure 194, the Defendant is requested to
disclose within fifty (50) days of service of this request, the information of material described in
Texas Rule of Civil Procedure 194.2(a) through (1). Plaintiff's Requests for Disclosure, Requests
for Production, Interrogatories, and Requests for Admissions are attached, for service at the time
of service of this Petition, and incorporated herein by reference.

XII. JURY DEMAND

12.1 Plaintiff demands a jury trial and tenders the appropriate fee with this Petition.

 

PLAINTIFF’S ORIGINAL PETITION PAGE -15-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD_ Page 17 of 45

XIII. PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff ALICIA OSPINA prays that
Defendant ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY be cited to
appear and answer herein, and that upon trial hereof, said Plaintiff have and recover such sums as
would reasonably and justly compensate Plaintiff in accordance with the rules of law and
procedure, as to economic damages, actual damages, consequential damages, statutory penalty
interest, treble damages under the Texas Deceptive Trade Practices Act and Texas Insurance
Code, and all punitive and exemplary damages as may be found. In addition, Plaintiff requests
the award of attorney’s fees for the trial and any appeal of this case, for all costs of court, for
prejudgment and post-judgment interest, at the highest rate allowed by law, and for any other and
further relief, at law or in equity, to which Plaintiff may show herself to be justly entitled.

Respectfully submitted,

THE CORONA LAW FIRM, PLLC

By:_/s/ Jesse S. Corona

Jesse S. Corona

Texas Bar No. 24082184

Southern District Bar No. 2239270
12807 Haynes Road, Bldg E
Houston, Texas 77066

Office: 281.882.3531

Facsimile: 713.678.0613
Jesse@theCoronaLawfirm.com

ATTORNEY FOR PLAINTIFF

 

PLAINTIFF’S ORIGINAL PETITION PAGE -16-
Case 4:19-cv-01578 Document1-1 Filed on 04/30/19 in TXSD Page 18 of 45

PLAINTIFF’S REQUESTS FOR DISCLOSURE
TO DEFENDANT, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

TO: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, Defendant

Pursuant to Rule 194, you are requested to disclose, within fifty (50) days of service of
this request, the information requested below.

Respectfully submitted,

THE CORONA LAW FIRM, PLLC

By:_/s/ Jesse S. Corona

Jesse S. Corona

Texas Bar No. 24082184

Southern District Bar No. 2239270
12807 Haynes Road, Bldg E
Houston, Texas 77066

Office: 281.882.3531

Facsimile: 713.678.0613
Jesse@theCoronaLawfirm.com

ATTORNEY FOR PLAINTIFF

REQUESTS FOR DISCLOSURE TO DEFENDANT

REQUEST FOR DISCLOSURE 194.2(a): The correct names of the parties to the lawsuit.
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(b): Name, address, and telephone number of any
potential parties.
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(c): The legal theories and, in general, the factual bases

of the responding party’s claims or defenses (the responding party need not marshal all evidence
that may be offered at trial).
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(d): The amount and any method of calculating
economic damages.
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(e): The name, address, and telephone number of

persons having knowledge of relevant facts, and a brief statement of each identified person’s
connection with the case.

 

PLAINTIFF’S REQUEST FOR DISCLOSURE PAGE -17-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 19 of 45

RESPONSE:

REQUEST FOR DISCLOSURE 194.2(f): For any testifying expert:

(a) the expert’s name, address, and telephone number;

(b) the subject matter on which the expert will testify;

(c) the general substance of the expert’s mental impressions and opinions and a brief
summary of the basis for them, or if the expert is not retained by, employed by, or
otherwise subject to the control of the responding party, documents reflecting such
information;

(d) if the expert is retained by, employed by, or otherwise subject to the control of the
responding party:

(i) all documents, tangible things, reports, models, or data compilations that have
been provided to, reviewed by, or prepared by or for the expert in anticipation
of the expert’s testimony; and

(ii) the expert’s current resume and bibliography.
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(g): Any indemnity and insuring agreements described
in Rule 192.3(f).
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(h): Any settlement agreements described in Rule
192.3(g).
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(i): Any witness statements described in rule 192.3(h).
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(j): In a suit alleging physical or mental injury and
damages from occurrence that is the subject of case, all medical records and bills that are
reasonably related to the injuries or damages asserted or in lieu thereof, an authorization

permitting the disclosure of such medical records and bills.
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(k): In a suit alleging physical or mental injury and
damages from occurrence that is the subject of case, all medical records and bills obtained by the
responding party by virtue of an authorization furnished by the requesting party.

RESPONSE:

REQUEST FOR DISCLOSURE 194.2(1): The name, address and telephone number of any
person who may be designated as a responsible third party.
RESPONSE:

 

PLAINTIFF’S REQUEST FOR DISCLOSURE PAGE -18-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 20 of 45

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION
TO DEFENDANT, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

TO: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, Defendant

COMES NOW, ALICIA OSPINA, Plaintiff in the above styled and numbered cause, and
requires that ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, Defendant,
answer the following Requests for Production pursuant to Rule 196.3 of the Texas Rules of Civil
Procedure, and Plaintiff requires that answers to same and copies of the original documents be
served upon THE CORONA LAW FIRM, PLLC. Pursuant to Rule 196.3, the documents must
be produced as they are kept in the usual course of business, or organized and labeled to
correspond to the requests for production. Pursuant to Rule 196.2, a Response to these Requests
shall be served within fifty (50) days after receipt of the Requests.

Respectfully submitted,

THE CORONA LAW FIRM, PLLC

By:_/s/ Jesse S. Corona

Jesse S. Corona

Texas Bar No. 24082184

Southern District Bar No. 2239270
12807 Haynes Road, Bldg E
Houston, Texas 77066

Office: 281.882.3531

Facsimile: 713.678.0613
Jesse@theCoronaLawfirm.com

ATTORNEY FOR PLAINTIFF
INSTRUCTIONS AND DEFINITIONS

1. Pursuant to the provisions of TEX. R. Civ. P. 196, you are hereby requested to
produce the below designated documents.

The following terms shall have the meaning indicated below:

a. “Person” means natural persons, corporations, partnerships, sole proprietorships,
unions, associations, or any other kind of entity or its agents, servants and employees.
b. “Document” means any printed, typewritten, mechanically or otherwise recorded
matter of whatever character including but not without limitation, letters, purchase
orders, memoranda, telegrams, notes, catalogues, brochures, diaries, reports,
calendars, inter- and intra-office communications, statement, investigative reports,
announcements, depositions, answers to interrogatories, pleadings, judgments,
newspaper articles, photographs, tape recordings, motion pictures and any carbon or

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION PAGE -19-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 21 of 45

photographic copies of any such material if you do not have custody or control of the
original; and anything else in writing. If any document requested to be identified
was, but is no longer in your possession or control or is no longer in existence, state
whether it is (1) missing or lost; (2) destroyed; (3) transferred voluntarily or
involuntarily to others, and if so, to whom, or (4) otherwise disposed of, and in each
instance explain the circumstances surrounding an authorization of such disposition
thereof, state the approximate date thereof and describe its contents.

c. “You” and “Your” shall mean the party to whom these questions are directed as well
as agents, employees, attorneys, investigators and all other persons acting for said
party.

d. “Misconduct” is defined as an activity, act, or omission to act which result in a breach
of warranty, express of implied, violation of any statute, regulation, or industry
standard, whether relating to safety or otherwise, or a breach of any duty of any care.

e. “Plaintiff” is defined as the party who is propounding these Interrogatories to you and
any of its agents, servants or employees.

f. “Occurrence,” “collision,” “incident” and/or “wreck” and/or the phrase “collision
made the basis of this suit” shall mean the accident, event or happening as set forth in
the Plaintiff’s petition complaint that has given rise to this lawsuit.

g. When asked to “describe” a document, state the title, subject matter, author, date,
addressee, file designation and other identifying designation and the present locations
and custodian of the document.

h. The term “statement” includes any written statements signed or otherwise adopted or
approved by the person making it, and any stenographic, mechanical, electrical,
magnetic, or other recording, or a transcription thereof, which is a substantially
verbatim recital of an oral statement by the person making it and contemporaneously
recorded, or statements as are defined in Texas Rule of Civil Procedure 192.3(h).

i. “Mobile device” means cellular telephone, smartphone, satellite telephone, pager,
personal digital assistant (“PDA”), iPad, Google Tablet or any such similar device.

j. As used herein, the term “information” should be construed in the broad sense. It
includes reference to both facts and applicable principles. This word should not be
construed to be limited by any method of acquisition or compilation and, therefore,
includes oral information as well as documents.

k. As used herein, the terms “identify” and/or “identity” mean to provide the following:
(1) With regard to natural persons, state the name, last known telephone number and
last known address of the person; the name, address and telephone number of the
employer of such person; if "you" have a business relationship, direct or indirect with
such person, or his employer, state the nature of such business relationship; (2)
With respect to any entity, which is not a natural person, state the name, telephone
number and last known address of such entity; state the nature of such entity; and if
"You" have any business relationship with such entity, either direct or indirect, state
the nature of such relationship.

l. The term “communication” means any oral or written utterance, notation, or
statement of any nature whatsoever, by and to whomsoever made, including,
correspondence, conversations, dialogues, discussions, interviews, consultations,
agreements, and other understandings, among two or more persons.

m. The term “or” and the term “and” means the term both “or” and “and” in both
conjunctive and disjunctive.

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION PAGE -20-
Case 4:19-cv-01578 Document1-1 Filed on 04/30/19 in TXSD Page 22 of 45

n. The term of any singular form of a term shall include the plural, and the use of a
plural form of a term shall include the singular.

PRIVILEGED OR PROPRIETARY DOCUMENTS
2. If any document requested is withheld on the basis of any claim of privilege, you
are hereby requested to produce a privilege log in compliance with the Texas Rules of Civil

Procedure within 15 days of service of your responses containing the below information:

a. Identifying the person or persons who prepared or authored the document and, if
applicable, the person or persons to whom the document was sent or shown;

b. Specifying the date on which the document was prepared or transmitted;

c. Identifying the subject matter of the document;

d. Describing the nature of the document (e.g., letter, telegram, etc.);

e. Stating the number of pages, attachments, and appendices;

f. Stating the identity of each person who had access to, custody of, and who received a
copy of the document;

g. Identifying the present custodian;

h. Stating the reason why the document was not produced;

i. Stating briefly why the document is claimed to be privileged or to constitute work
product; and

j. Identifying the paragraph of this request to which the document relates.

3. If any document relates in any way to a meeting or to any conversation, all
participants in the meeting or conversation are to be identified.

ELECTRONICALLY STORED INFORMATION

4, For electronically stored information, please produce, no later than the date of the
commencement of the document production, a discovery log that details the type of information,
the source of information, the discovery request to which the information corresponds, and the
information’s electronic ID number. Write all the electronically stored information to a
reasonably usable storage media, such as a CD, DVD, or Flash Drive.

5. For electronically stored information, identify every source containing potentially
responsive information that You are not searching or producing.

LOST OR DESTROYED DOCUMENTS

6. If any document requested has been lost, discarded, or destroyed, you are
requested to submit a written statement no later than the date of the commencement of the
document production, identifying as completely as possible each such document so lost,
discarded or destroyed. Identification of each such document shall include the date of disposal,
manner of disposal, reason for disposal, persons authorizing the disposal, persons having
knowledge of the disposal and persons disposing of the company.

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION PAGE -21-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 23 of 45

PRESERVATION OF EVIDENCE

7. IT IS REQUESTED THAT ALL DOCUMENTS AND/OR OTHER DATA
COMPILATIONS WHICH MIGHT IMPACT ON THE SUBJECT MATTER OF THIS
LITIGATION BE PRESERVED AND THAT ANY ONGOING PROCESS OF DOCUMENT
DESTRUCTION INVOLVING SUCH DOCUMENTS CEASE.

DUTY TO SUPPLEMENT RESPONSES

8. Please be further advised that pursuant to Rule 193.5 of the Texas Rules of Civil
Procedure, you have a duty to supplement your answers to these Requests for Production
reasonably promptly after you discover the necessity of supplementation. Such supplemental
responses are to be filed and served upon this party immediately upon receipt of such
information. Pursuant to Rule 193.6 of the Texas Rules of Civil Procedure, should you fail to
properly supplement your answers, the Court may forbid you from introducing into evidence the
material or information that was not timely disclosed, or from offering testimony of a witness
who was not timely identified. If individuals with knowledge of relevant facts come to your
attention after serving answers to these Requests for Production, or if any such individuals,
employees, or agents of the Defendant change employment or move before trial, Plaintiff
requests that to be timely informed of such developments.

FIRST REQUEST FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1: The insurance policy in effect on the date of
Plaintiff's claims(s) making the basis of this suit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 2: The entire claims investigation files generated and
maintained by Defendant in the ordinary course of business pertaining to Plaintiff's claim(s)
making the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 3: All training and educational materials which instruct
claims adjusters or claims handlers in handling claims for coverage for similar property damage
claims under Defendant’s homeowners’ insurance policies in Texas. This request is limited to
the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 4: All training and educational materials which instruct
claims adjusters or claims handlers in handling claims for coverage for similar property damage
claims under Defendant’s homeowners’ insurance policies in Texas. This request is limited to
the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 5: All procedure or policy manuals or guides meant to
guide and assist Defendant’s claims adjusters or claims handlers in handling claims for property
damage, including the criteria for and the process for evaluating whether coverage exists under

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION PAGE -22-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 24 of 45

Defendant’s homeowners’ insurance policies in Texas. This request is limited to the last five (5)
years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 6: All! procedure or policy manuals or guides meant to
guide and assist Defendant’s claims adjusters or claims handlers in handling claims for similar
property damage claims, including the criteria, for and the process for, evaluating whether
coverage exists under Defendant’s homeowners insurance policies in Texas. This request is
limited to the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 7: All communications and documents including
electronic between Defendant and Plaintiffs regarding Plaintiff's claim(s).
RESPONSE:

REQUEST FOR PRODUCTION NO. 8: Ail communications and documents, including

electronic, between Defendant and any third party regarding Plaintiff's claim(s).
RESPONSE:

REQUEST FOR PRODUCTION NO. 9: All communications and documents, including

electronic, between Defendant and any other Defendant(s) regarding Plaintiff's claim(s).
RESPONSE:

REQUEST FOR PRODUCTION NO. 10: All communications and documents, including
electronic, between Defendant’s business departments, including all persons part of the
Defendant company, regarding Plaintiff's claim(s).

RESPONSE:

REQUEST FOR PRODUCTION NO. 11; All communications and documents Defendant sent

to any other Defendant(s) in this cause of action regarding Plaintiff or the property, after
Plaintiff's claim(s) for coverage.
RESPONSE:

REQUEST FOR PRODUCTION NO. 12: All photographs, diagrams, drawings, or other

graphic depictions of Plaintiff or the Property made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 13: Any and all documents, reports, data, emails, notes,

photos, videos, manuals, guides, and summaries regarding the insurance claim(s) made the basis
of this lawsuit.

RESPONSE:

REQUEST _FOR PRODUCTION NO. 14: All reports and other documents from
governmental agencies or offices regarding Plaintiff's Property or containing officially kept
information regarding Plaintiffs property.

RESPONSE:

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION PAGE -23-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 25 of 45

 

 

 

REQUEST FOR PRODUCTION NO. 15: Any and all claim(s) files and claim reports,
including but not limited to notes, emails, data, photos, videos, manuals, guides, summaries and
claim documents, regarding all homeowner insurance claims made by Plaintiff under Plaintiff's
homeowner insurance policy/policies with Defendant, specifically regarding damage to the

exterior and interior of Plaintiff's Property. This request is limited to the last ten (10) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 16: Any and all records and/or documents explaining

criteria utilized to qualify vendors for the “approved vendors list.”
RESPONSE:

REQUEST FOR PRODUCTION NO. 17: Any and all records and/or documents maintained

by person(s) responsible for maintaining and updating the “approved vendors list.”
RESPONSE:

REQUEST FOR PRODUCTION NO. 18: Any and all records and/or documents maintained
by person(s) responsible for creating the criteria utilized to qualify vendors, including contractors

and roofing companies, for the “approved vendors list.”
RESPONSE:

REQUEST FOR PRODUCTION NO. 19: All documents, including reports, estimates, data,
emails, testing, sampling, videos, and photographs received by Defendant regarding inspections
of Plaintiff's Property made the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 20: Any and all records Defendant received, including

those obtained by way of deposition by written questions, regarding Plaintiff's Property made the
basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 21: Any and all records or documents Defendant has

reviewed and/or obtained regarding Plaintiff's Property made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 22: Any and all claim files Defendant has reviewed
and/or obtained regarding Plaintiff's Property made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 23: Any and all claim files Defendant has reviewed
and/or obtained regarding Plaintiff's Property made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 24: All bulletins or other communications received
from the Texas Department of Insurance, the Texas Insurance Commissioner, or their agents,
regarding practices in the handling of claims for property damage under Defendant’s homeowner

insurance policies in Texas. This request is limited to the last five (5) years.
RESPONSE:

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION PAGE -24-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 26 of 45

REQUEST FOR PRODUCTION NO. 25: All bulletins or other communications received
from the Texas Department of Insurance, the Texas Insurance Commissioner, or their agents,
regarding practices in the handling of claims for similar property damage claims under

homeowner insurance policies in Texas. This request is limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 26: All materials meant to instruct and guide claims
adjusters under Texas law and/or company policy with regard to unfair claims settlement
practices, unfair claims handling practices, standards to be met in adjusting or handling
Defendant’s first party insurance claims, or avoiding charges of bad faith. This request is limited
to the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 27: All materials meant to instruct and guide
Defendant’s claims adjuster under Texas law and/or company policy with regard to
understanding and complying with the Texas Insurance Code § 541.06 and/or Article 21.21.
This request is specifically limited to the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 28: All materials meant to instruct and guide
Defendant’s claims adjusters under Texas law and/or company policy with regard to
understanding and complying with the Texas Insurance Code § 542.055 et seq. and/or Article
21.55. This request is specifically limited to the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 29: Any and all materials, documents, statements
and/or files that demonstrate Defendant’s net worth and Defendant’s net income. This request is
limited to the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 30: Any and all materials, documents, statements
and/or files that reflect complaints and/or lawsuits filed by insured against Defendant regarding
the handing, review and/or adjusting of homeowner insurance claims in Texas. This request is
limited to the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 31: A copy of each advertisement Defendant has used,
published and/or distributed, through any means, in Texas. This request is limited to the last five
(5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 32: Any and all materials, handouts, manuals, outlines,
articles and/or documents used or relied upon by Defendant to conduct any seminars and/or
continuing education classes for Defendant’s employees and/or independent adjusters, regarding
the adjusting and/or handling of homeowner insurance claims, commercial insurance claims, and

similar property damage claims in Texas. This request is limited to the last five (5) years.
RESPONSE:

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION PAGE -25-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD_ Page 27 of 45

REQUEST FOR PRODUCTION NO. 33: Any and all materials, handouts, manuals, outlines,
articles and/or documents issued by Defendant to claims representatives and/or adjusters, or
received by claims representatives and/or adjusters, or relied upon by claims representatives
and/or adjusters, pertaining to the adjusting and/or handling of homeowner insurance claims,
commercial insurance claims, and similar property damage claims in Texas. This request is
limited to the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 34: Any and all reference materials, handouts,
manuals, outlines, articles, and/or documents distributed and/or disbursed to Defendant’s
employer, employees, agents, and/or representatives in connection with attendance at seminars
and/or continuing education classes regarding the adjusting and/or handling of similar
homeowner insurance claims in Texas, within the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 35: Any and all materials reflecting Defendant’s
attendance policies for adjusters and claims representatives at seminars and/or continuing
education classes regarding the adjusting and/or handling of homeowner insurance claims,
commercial insurance claims, and similar property damage claims in Texas. This request is
limited to the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 36: Any and all materials, documents, files, and/or
reports sent to Defendant by its employer, employees, agents, and/or representatives on a
monthly, weekly, or daily basis regarding Plaintiff's claim(s). Include any and all field notes and

summaries of the room-by-room scope of Plaintiff's Property made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 37: Any and all materials, documents, files, and/or
reports containing list(s) of contractors and/or roofing companies that have been approved and/or
recommended for performance of services for Defendant in Texas, specifically related to

homeowner insurance claims. This request is limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 38: Any and all computer programs, electronic data,
documents, and/or manuals used by the adjusters and claims representatives to perform property
damage estimates relating to homeowner insurance claims in Texas, including a complete copy
of the computer program used to adjust Plaintiffs claim(s). This request is limited to the last
five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 39: Any and all reference materials, handouts,
manuals, outlines, articles, and/or documents that have been distributed by and/or disbursed to
Defendant regarding the price estimates of contractors and changes of those estimates within
different geographical areas of the State of Texas. This request is limited to the last five (5)

years.
RESPONSE:

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION PAGE -26-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 28 of 45

REQUEST FOR PRODUCTION NO. 40: Any and all materials, documents, files and/or
reports of contractors and roofing companies that have been approved and/or recommended for

performance of services for Defendant in Texas. This request is limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 41: Any and all materials, documents, files, invoices,
and/or reports of any and all contractors and roofing companies retained to investigate, inspect,

and/or evaluate Plaintiff's claim(s) made the basis of this lawsuit, prepared on behalf of the
Defendant.

RESPONSE:

REQUEST FOR PRODUCTION NO, 42: Any and all materials, documents, files, invoices,
and/or reports of any and all contractors and roofing companies retained to investigate, inspect,
and/or evaluate claims similar in nature to Plaintiffs claim(s) asserted in this lawsuit, prepared
on behalf of Defendant. This request is limited to the State of Texas. This request is specifically
limited to the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 43: A complete copy of the entire personnel file(s) of
any and all adjusters assigned to Plaintiff's claim(s) made the basis of this lawsuit. This request
is specifically limited to the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 44: The most recent address maintained on file for any
and all adjusters assigned to Plaintiff's claim(s) made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 45: Any and all documents and/or claim files for
persons or entities that have filed similar property damage claims that have been adjusted by any

adjusters and/or adjusting companies on behalf of Defendant.
RESPONSE:

REQUEST FOR PRODUCTION NO. 46: Any and all activity logs relating to Plaintiffs
claim(s) for similar property damage claims to Plaintiffs property, and specifically, the claim(s)
made the basis of this suit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 47: Any and all documents reflecting company
guidelines, procedures, or policies that serve as criteria for evaluating whether claims are

covered or excluded by any policy provisions Defendant contends applied to Plaintiffs claim(s).
RESPONSE:

REQUEST FOR PRODUCTION NO. 48: Any and all organizational charts for Defendant.
RESPONSE:

REQUEST FOR PRODUCTION NO. 49: Any and all organizational charts or diagrams for
each department, unit, or section of Defendant to which Plaintiff's claim(s) was assigned.
RESPONSE:

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION PAGE -27-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 29 of 45

REQUEST FOR PRODUCTION NO. 50: Any and all charts or diagrams reflecting the chain
of command or supervisory hierarchy relating to each person involved in handling Plaintiffs
claim(s).

RESPONSE:

REQUEST FOR PRODUCTION NO. 51: Any and all claim(s) and underwriting files for

each claim(s) involving similar property damage claims investigated by any and all adjusters
assigned to Plaintiff's claim(s) made the basis of this lawsuit in Texas. This request is limited to
the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 52: Any and all demand letters received by Defendant
after the handling of a claim involving similar property damage claims that was adjusted by any
and all adjusters assigned to Plaintiff's claim made the basis of this lawsuit. This request is
limited to the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 53: Any and all documents reflecting or relating to

Defendant’s decision to pay or deny additional expenses to or on behalf of Plaintiff in this case.
RESPONSE:

REQUEST FOR PRODUCTION NO. 54: Any and all records reflecting payment to
Plaintiffs claim(s) made the basis of this suit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 55: Any and all documents, including correspondence
and checks, exchanged between Defendant and any and all vendors concerning Plaintiffs
claim(s).

RESPONSE:

REQUEST FOR PRODUCTION NO. 56: Any and all documents relating to or reflecting any
and all adjusters assigned to Plaintiff's claim(s) made the basis of this Lawsuit, from the time of
hiring through the present.

RESPONSE:

REQUEST FOR PRODUCTION NO. 57: Any and all documents relating to the assignment
of Plaintiff's claim(s) to any and all adjusters assigned to Plaintiffs claim(s) made the basis of
this lawsuit, from the time of hiring through the present.

RESPONSE:

REQUEST FOR PRODUCTION NO. 58; Any and all documents relating to or reflecting
referrals of vendors to Plaintiff or any insured.
RESPONSE:

REQUEST FOR PRODUCTION NO. 59: If you are withholding documents based upon the
assertion of a privilege, please produce a privilege log, detailing with reasonable particularity a

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION PAGE -28-
Case 4:19-cv-01578 Document1-1 Filed on 04/30/19 in TXSD Page 30 of 45

description of the documents withheld, the number of documents, and the applicable privilege

which Defendant claims properly precludes the information discovery.
RESPONSE:

REQUEST FOR PRODUCTION NO. 60: Any and all advanced or specialized certifications
of personnel who inspected, investigated, and/or supervised the adjusting of the claim(s)
pertaining to the Property made the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 61: Any and all documents, including contracts, rules,
guidelines and/or instructions exchanged between Defendant, Plaintiff and any and all adjusters
assigned to Plaintiff's claim(s) made the basis of this Lawsuit, from the time of hiring through
the present, and any other entities with whom Defendant worked or communicated regarding the
Property made the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 62: All physical or tangible items and/or potentially

usable evidence obtained by, or on behalf of, Defendant from the scene of the occurrence made
the basis of this suit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 63: Any and all indemnity agreements between
Defendant and any other person, firm, or corporation against which a claim of indemnification

might be brought because of the facts in this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 64: Any and all complaint policies and procedures
regarding the handling by Defendant of complaints made by insured homeowners. This request
is limited to the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 65: Copies of all job descriptions of employees that
adjusted or in any way supervised the handling of Plaintiff's claim(s).
RESPONSE:

REQUEST FOR PRODUCTION NO. 66: All non-privileged e-mails regarding the
investigation, adjusting, and/or handling of the claim(s) made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 67: All e-mails between Defendant’s adjusters, agents,
supervisors, officers, and/or executives regarding changes in the educational programs relating to
the handling of similar property damage claims

RESPONSE:

REQUEST FOR PRODUCTION NO. 68: All computer files, databases, electronically-stored
information or computer-stored information regarding the property damage, hurricane damage,
water damage and/or roof damage that have been compiled, prepared, and/or supervised by

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION PAGE -29-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 31 of 45

Defendant, whether or not they are in Defendant’s possession or in the possession of another
entity.
RESPONSE:

REQUEST FOR PRODUCTION NO. 69: True and complete copies of all billing records

from any and all independent adjusters regarding the claim(s) made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 70: True and complete copy of activity logs filed by
the staff and independent adjusters on the file pertaining to the claims(s) made the basis of this
lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 71: Any and all reports, documents, or correspondence

containing the names and locations of all adjusters who have worked on this file to the present.
RESPONSE:

REQUEST FOR PRODUCTION NO. 72: True and complete copies of all billings on the file
from the independent adjusters, including the time sheets or documentation used to justify the
billings.

RESPONSE:

REQUEST FOR PRODUCTION NO. 73: Any and all reports, documents or correspondence
reflecting the reserving and payment history of indemnity, expenses, and vendors on this file
including but not limited dates, changes and requested made by the adjusters. This request is
limited to last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 74: Any and all lawsuit involving vendors, staff or
management involved with similar property damage claims from 2007 to present.
RESPONSE:

REQUEST FOR PRODUCTION NO. 75: Any and all correspondence and lawsuits
concerning the issues of honesty, conflict of interest, criminal actions, past criminal record,
criminal conduct, fraud investigation and/or inappropriate behavior of any person associated with
the handling of Defendant’s claim files, management of similar property damage claims,
including staff and vendors.

RESPONSE:

REQUEST FOR PRODUCTION NO. 76: Any and all answers made in previous discovery

requests for lists or databases of similar property damage claims.
RESPONSE:

REQUEST FOR PRODUCTION NO. 77: Any and all answers and affidavits made by
Defendant and its counsel in previous discovery requests for training procedures, and training
manuals for similar property damage claims.

RESPONSE:

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION PAGE -30-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 32 of 45

 

REQUEST FOR PRODUCTION NO. 78: Any and all reports, documents or correspondence
reflecting the history of payment and reserves on this file.
RESPONSE:

REQUEST FOR PRODUCTION NO. 79: Any and all reports, documents or correspondence
containing names of designated individuals who gave testimony as Person Most Knowledgeable
for similar property damage claims for 2007 through the present, along with a list of the lawsuits

where testimony was given.
RESPONSE:

REQUEST FOR PRODUCTION NO. 80: Any and all training manuals used by vendors to

train their adjusters on similar property damage claims for Defendant. This request is limited to
the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 81: Any and all correspondence from Defendant to and
from vendors regarding any instructions, procedures, changes, training, payments, and billing for
similar property damage claims and catastrophe claims for 2007 through the present, including

but not limited to computer disks, e-mails, paperwork, and manuals.
RESPONSE:

REQUEST FOR PRODUCTION NO. 82: Any and all correspondence concerning issues with
billing and claims handling with Defendant’s vendors, and/or independent adjusting companies.

This request is limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 83: Any and all demand letters, lawsuits and/or
subrogation claims filed against any of Defendant’s vendors, or by any vendors against
Defendant. This request is limited to the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 84: Any and all reports, documents or correspondence
containing lists of attendees, dates, and locations of all meetings conducted by Defendant for all
independent adjusters and Defendant’s staff for similar property damage claims. This request is
limited to the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 85: Any and all reports, documents or correspondence
containing lists of files with written complaints or DOI complaints on similar property damage
claims previously gathered and produced in earlier complaints or lawsuits. This request is
limited to the last five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 86: Any and all reports, documents or correspondence
containing lists of all lawsuits or disputes filed against Defendant or its entities or affiliates

nationwide containing an element of similar property damage claims for 2007 through present.
RESPONSE:

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION PAGE -31-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 33 of 45

 

REQUEST FOR PRODUCTION NO. 87: Copies of the front and back of each negotiated
check made payable to solely or co-payable to Plaintiff under Plaintiff's insurance policy in

effect during the time of the insurance claim(s) made the basis of this lawsuit, and which was
issued by Defendant.

RESPONSE:

REQUEST FOR PRODUCTION NO. 88: Copies of the front and back of each negotiated

check made payable solely or co-payable to Plaintiff regarding the insurance claim made the
basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 89: Studies commissioned by Defendant, including any

done by a law firm to analyze its claim management strategies, and/or to help it improve
corporate profits.
RESPONSE:

REQUEST FOR PRODUCTION NO. 90: Affidavits or depositions of the employee(s) who
handled Plaintiffs claim(s), or their supervisors, in all other cases involving the same or similar
allegations in this case.

RESPONSE:

REQUEST FOR PRODUCTION NO. 91: The entire underwriter’s file for underwriting the
insurance policy made the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 92: All notes, reports, documents, or applications
created and/or generated by Defendant’s underwriting department relating to the insurance
policy made the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 93: Please produce your Claims Service record related
to the claim(s) that form(s) the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO, 94: Please produce your Activity Log related to the
claim that forms the basis of this lawsuit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 95: Please produce your claims manual that applies or
applied to this claim up to the time that you received a demand letter from Plaintiffs or were
served with the Petition in this case.

RESPONSE:

REQUEST FOR PRODUCTION NO. 96: Produce all reinsurance treaties that potentially
apply to the insurance policy in related to the claim, whether or not you have or will notify the
reinsurer of the claim.

RESPONSE:

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION PAGE -32-
Case 4:19-cv-01578 Document1-1 Filed on 04/30/19 in TXSD Page 34 of 45

PLAINTIFF’S FIRST SET OF INTERROGATORIES
TO DEFENDANT, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

TO: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, Defendant

COMES NOW, ALICIA OSPINA, Plaintiff in the above styled and numbered cause, and
requires that ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, Defendant,
answer the following interrogatories under the provisions of Rule 197 of the Texas Rules of Civil
Procedure, and Plaintiff requires that answers to same be served upon the THE CORONA LAW
FIRM, PLLC no later than fifty (50) days after the date of the service hereof.

Respectfully submitted,

THE CORONA LAW FIRM, PLLC

By:_/s/ Jesse S. Corona

Jesse S. Corona

Texas Bar No. 24082184

Southern District Bar No. 2239270
12807 Haynes Road, Bldg E
Houston, Texas 77066

Office: 281.882.3531

Facsimile: 713.678.0613
Jesse@theCoronaLawfirm.com

ATTORNEY FOR PLAINTIFF

INSTRUCTIONS AND DEFINITIONS

1. The undersigned party propounds the attached questions to you under the
provisions of Rule 197 of the Texas Rules of Civil Procedure. These questions are being served
on your attorney and answers to the Interrogatories should, to the extent possible, be answered in
the spaces provided; and if additional space is needed, please use additional sheets or the back of
the preceding page. You are notified that this party specifies that the answers shall be filed and
served upon the undersigned on or before the expiration of thirty (30) days from the date of the
service of these questions; and the questions and your sworn answers may be offered in evidence
at the trial of this lawsuit.

2. In answering these questions, please furnish all information available to you,
including information in the possession of your attorney, or its investigators, and all persons
acting in your behalf, and not merely such information known of your own personal knowledge.
If you cannot answer the Interrogatory in full after exercising due diligence to secure the
information, so state in your answer and, to the extent possible, answer stating whatever
information or knowledge you have.

3. In each question wherein you are asked to identify a person, please state with
respect to such person his full name, last known address and home telephone number. If the

 

PLAINTIFF’S FIRST SET OF INTERROGATORIES PAGE -33-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 35 of 45

person to be identified is not a natural person (e.g. a corporation) give its name and address and
principal business activity.

4. In those instances where you choose to answer an Interrogatory for information
by referring to a specific document or record, it is requested that such specification be in such
sufficient detail to permit the requesting party to locate and identify the records and/or
documents from which the answer can be ascertained.

5. To the extent any Interrogatory is objected to, please set forth the complete basis
for the objection. If you object to only a portion of a particular Interrogatory, specifically
identify the portion of the Interrogatory to which you are objecting and answer the remainder
completely. If you claim privileges as grounds for not answering any Interrogatory in whole or
in part, state the privilege you are asserting, describe the factual basis for your claim of privilege,
including relevant dates and persons involved, in sufficient detail so as to permit the court to
adjudicate the validity of the assertion, and please state whether information and/or documents
are being withheld pursuant to the assertion of an objection/claim of privilege.

6. Under Rule 193, an objection that an interrogatory or request for production is
overly broad or exceeds the scope of permissible discovery does not relieve you of the duty to
respond to that portion which is not subject to the objection. If you make any such objection, you
are requested to specifically state what limitations you claim should be made on the request or
interrogatory, and to make that portion of the discovery, which is not subject to such limitations.

The following terms shall have the meaning indicated below.

a. “Person” means natural persons, corporations, partnerships, sole proprietorships,
unions, associations, or any other kind of entity or its agents, servants and employees.

b. “Document” means any printed, typewritten, mechanically or otherwise recorded
matter of whatever character including but not without limitation, letters, purchase
orders, memoranda, telegrams, notes, catalogues, brochures, diaries, reports,
calendars, inter- and intra-office communications, statement, investigative reports,
announcements, depositions, answers to interrogatories, pleadings, judgments,
newspaper articles, photographs, tape recordings, motion pictures and any carbon or
photographic copies of any such material if you do not have custody or control of the
original; and anything else in writing. If any document requested to be identified
was, but is no longer in your possession or control or is no longer in existence, state
whether it is (1) missing or lost; (2) destroyed; (3) transferred voluntarily or
involuntarily to others, and if so, to whom, or (4) otherwise disposed of, and in each
instance explain the circumstances surrounding an authorization of such disposition
thereof, state the approximate date thereof and describe its contents.

c. “You” and “Your” shall mean the party to whom these questions are directed as well
as agents, employees, attorneys, investigators and all other persons acting for said
party.

d. “Misconduct” is defined as an activity, act, or omission to act which result in a breach
of warranty, express of implied, violation of any statute, regulation, or industry
standard, whether relating to safety or otherwise, or a breach of any duty of any care.

e. “Plaintiff is defined as the party who is propounding these Interrogatories to you and
any of its agents, servants or employees.

f. “Occurrence,” “collision,” “incident” and/or “wreck” and/or the phrase “collision
made the basis of this suit” shall mean the accident, event or happening as set forth in
the Plaintiffs petition complaint that has given rise to this lawsuit.

 

PLAINTIFF’S FIRST SET OF INTERROGATORIES PAGE -34-
Case 4:19-cv-01578 Document1-1 Filed on 04/30/19 in TXSD Page 36 of 45

g. When asked to “describe” a document, state the title, subject matter, author, date,
addressee, file designation and other identifying designation and the present locations
and custodian of the document.

h. The term “statement” includes any written statements signed or otherwise adopted or
approved by the person making it, and any stenographic, mechanical, electrical,
magnetic, or other recording, or a transcription thereof, which is a substantially
verbatim recital of an oral statement by the person making it and contemporaneously
recorded, or statements as are defined in Texas Rule of Civil Procedure 192.3(h).

i. “Mobile device” means cellular telephone, smartphone, satellite telephone, pager,
personal digital assistant (“PDA”), iPad, Google Tablet or any such similar device.

j. As used herein, the term “information” should be construed in the broad sense. It
includes reference to both facts and applicable principles. This word should not be
construed to be limited by any method of acquisition or compilation and, therefore,
includes oral information as well as documents.

k. As used herein, the terms “identify” and/or “identity” mean to provide the following:
(1) With regard to natural persons, state the name, last known telephone number and
last known address of the person; the name, address and telephone number of the
employer of such person; if "you" have a business relationship, direct or indirect with
such person, or his employer, state the nature of such business relationship; (2)
With respect to any entity, which is not a natural person, state the name, telephone
number and last known address of such entity; state the nature of such entity; and if
"You" have any business relationship with such entity, either direct or indirect, state
the nature of such relationship.

1. The term “communication” means any oral or written utterance, notation, or
statement of any nature whatsoever, by and to whomsoever made, including,
correspondence, conversations, dialogues, discussions, interviews, consultations,
agreements, and other understandings, among two or more persons.

m. The term “or? and the term “and” means the term both “or” and “and” in both
conjunctive and disjunctive.

n. The term of any singular form of a term shall include the plural, and the use of a
plural form of a term shall include the singular.

REQUEST FOR PRIVILEGE LOG

7. With respect to any documents or information claimed to be privileged and
therefore exempt from discovery, request is hereby made that you produce a privilege log in
compliance with the Texas Rules of Civil Procedure within 15 days of service of your responses.

DUTY TO SUPPLEMENT RESPONSES

8. Please be further advised that pursuant to Rule 193.5 of the Texas Rules of Civil
Procedure, you have a duty to supplement your answers to these Interrogatories reasonably
promptly after you discover the necessity of supplementation. Such supplemental responses are
to be filed and served upon this party immediately upon receipt of such information. Pursuant to
Rule 193.6 of the Texas Rules of Civil Procedure, should you fail to properly supplement your
answers, the Court may forbid you from introducing into evidence the material or information
that was not timely disclosed, or from offering testimony of a witness who was not timely
identified. If individuals with knowledge of relevant facts come to your attention after serving

 

PLAINTIFF’S FIRST SET OF INTERROGATORIES PAGE -35-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD_ Page 37 of 45

answers to these Interrogatories, or if any such individuals, employees, or agents of the
Defendant change employment or move before trial, Plaintiff requests that to be timely informed
of such developments.

FIRST SET OF INTERROGATORIES

INTERROGATORY NO. 1: State the name, address, telephone number, and position or job
title of all persons answering these interrogatories.
ANSWER:

INTERROGATORY NO. 2: State whether Defendant contends that any conditions precedent
to Plaintiff's recovery has not been met, whether said conditions be stated in the insurance policy

or required by law. If so, state what conditions have not been met.
ANSWER:

INTERROGATORY NO. 3: List the date(s) Defendant requested that Plaintiff provide any

named Defendant(s) in this cause of action with requested information that was required in order
to properly evaluate Plaintiff's claim(s).
ANSWER:

INTERROGATORY NO. 4: Please state the following concerning notice of claim and timing
of payment: (a) the date and manner in which Defendant received notice of the claim; (b) the
date and manner in which Defendant acknowledged receipt of the claim; (c) the date and manner
in which Defendant commenced investigation of the claim; (d) the date and manner in which
Defendant requested from the claimant all items, statements, and forms that Defendant
reasonably believed, at the time, would be required from the claimant; and (e) the date and

manner in which Defendant notified the claimant in writing of the acceptance or rejection of the
claim.
ANSWER:

INTERROGATORY NO. 5: State whether Defendant contends that Plaintiff did not provide
any named Defendant(s) in this cause of action with requested information that was required in
order to properly evaluate Plaintiff's claim(s). If so, state what information was requested and
not provided, and the dates of the requests.

ANSWER:

INTERROGATORY NO. 6: State the name, address, telephone number, and job title or
position of all persons who issued, adjusted, investigated, reviewed, handled, made entries, made
decisions, or exchanged any documents or communications, including electronic, regarding
Plaintiffs insurance policy or the claim(s) made the basis of this lawsuit, including the name,
address, and telephone number of the supervisor identified person. For any such person who is
no longer an employee, agent, or representative of any defendant, please so indicate and provide

the person’s last known address and telephone number.
ANSWER:

INTERROGATORY NO. 7: State ever basis, in fact and in the terms of Plaintiff's policy, for

Defendant’s denial or payment and/or recommendation of denial or payment of Plaintiffs
claims.

ANSWER:

 

PLAINTIFF’S FIRST SET OF INTERROGATORIES PAGE -36-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 38 of 45

INTERROGATORY NO. 8: State every basis, in fact and in the terms of Plaintiff's policy, for
Defendant’s failure to pay the Plaintiff's full claims.
ANSWER:

INTERROGATORY NO. 9: State the cause number, style, and court for each lawsuit filed
against Defendant in the last five years alleging misconduct, improper claims handling, bad faith,
violations of Texas Insurance Code § 541.060, formerly known as Article 21.21, or violations of
Texas Insurance Code § 542.055, et seq., formerly known as Article 21.55, in the handling of

first party claims for property damage coverage under homeowner insurance policies.
ANSWER:

INTERROGATORY NO. 10: State the legal theories and describe the factual basis, for your
contention that Defendant fully complied with each of the claims handling requirements codified

in Texas Insurance Code § 541.060, the violation of which is alleged in Plaintiffs current live
pleading against Defendant.
ANSWER:

INTERROGATORY NO. 11: State the legal theories and describe the factual basis for your
contention that Defendant fully complied with each of the claims handling requirements codified
in Tex. Ins. Code § 542.055, in that Defendant followed all statutory deadlines, and by no later
than the 15" day of notice of the claim in the event of a weather-related catastrophe or major
natural disaster, as defined by the commissioner, the claim-handling deadlines under this
subchapter are extended for an additional 15 days acknowledged receipt of the claim,
commenced investigation of the claim, and requested any proper documents from Plaintiff's
reasonably believed necessary to conduct such investigation, made additional requests during the
investigation as necessary, and if acknowledged of receipt of the claim was not in writing, made
record of the date, manner and content, as refuted in Plaintiffs current live pleading against
Defendant.

ANSWER:

INTERROGATORY NO. 12: State the legal theories and describe the factual basis for your
contention that Defendant fully complied with each of the claims handling requirements codified
in Tex. Ins. Code § 542.056, in that Defendant followed all statutory deadlines by notifying
Plaintiff's in writing the acceptance or rejection of Plaintiff's claim no later than the 15"
business day after receipt of any requested information from Plaintiffs, in the event of a
weather-related catastrophe or major natural disaster, as defined by the commissioner, the claim-
handling deadlines under this subchapter are extended for an additional 15 days), including
stating the reason if rejected or explanation of why Defendant could not do so within that time,
as refuted in Plaintiffs current live pleading against Defendant.

ANSWER:

INTERROGATORY NO. 13: State the legal theories and describe the factual basis for your
contention that Defendant fully complied with each of the claims handling requirements codified
in Tex. Ins. Code § 542.058, in that Defendant after receiving all items, statements, and forms
reasonably requested and required under § 542.055, delays payment of the claim for a period
exceeding the period specified by other applicable statutes or, if other statutes do not specify a
period, for more than 60 days, the insurer shall pay damages and other items as provided by §
542.060, except where it is found as a result of arbitration or litigation that a claim received by

 

PLAINTIFF’S FIRST SET OF INTERROGATORIES PAGE -37-
Case 4:19-cv-01578 Document1-1 Filed on 04/30/19 in TXSD Page 39 of 45

an insurer is invalid and should not be paid by the insurer, receiving all necessary information,
Defendant did not delay in making payments for more than 60 days, as refuted in Plaintiff's
current live pleading against Defendant.

ANSWER:

INTERROGATORY NO. 14: State the name, address, and telephone number of each
policyholder who gave Defendant written notice, within the last five years, of a complaint about
Defendant’s handling of first party claims for property damage coverage under homeowner

insurance policies in Texas.
ANSWER:

INTERROGATORY NO. 15: State the name, address, and telephone number of each
policyholder from whom Defendant recorded a complaint within the last five years, about

Defendant’s handling of first party claims for property damage coverage under homeowner
policies in Texas.

ANSWER:

INTERROGATORY NO. 16: For each complainant identified in the responses to
interrogatories 14 and 15, state whether any communication was exchanged between Defendant
and any Texas governmental regulatory agency regarding the complaint. If the response is yes,
for any such complainant, state the name of the agency, the names of all investigators, and the
names of all government representatives with whom Defendant communicated for purposes of

the investigation.
ANSWER:

INTERROGATORY NO. 17: For each investigation by a Texas governmental agency within
the last five years into Defendant’s practices when handling first party claims for property
damage coverage under homeowner/commercial policies, state the name of the agency, the
names of all investigators, and the names of all government representatives with whom

Defendant communicated for purposes of the investigation.
ANSWER:

INTERROGATORY NO. 18: Identify by name, address, and telephone number, all persons
and/or entities that have filed property damage claims that have been adjusted by any and all
adjusters assigned to Plaintiff's claim made the basis of this lawsuit, from the time of hiring
through the present.

ANSWER:

INTERROGATORY NO. 19: Please state whether Defendant took, or is aware of the taking
of, a recorded statement and/or examination under oath of any representative, or agent of, or any
person employed by, Plaintiff regarding the claim made the basis of this lawsuit. If a recorded
statement and/or examination under oath was taken, please state the date it was taken and the
name of the person taking the statement. Please also state whether the statement was transcribed,
where the statement is currently located, and/or the last place Defendant saw a transcription of
same.

ANSWER:

—————_————

 

PLAINTIFF’S FIRST SET OF INTERROGATORIES PAGE -38-
Case 4:19-cv-01578 Document1-1 Filed on 04/30/19 in TXSD Page 40 of 45

INTERROGATORY NO. 20: Identify by name, address, and telephone number, all persons
and/or entities, agency or agents, and brokers that have issued Plaintiffs policy.
ANSWER:

INTERROGATORY NO. 21: Identify by name, address, and telephone number, all persons
and/or entities, agency or agents, and brokers that prepared Plaintiff's Policy including the
Property made basis of the claim(s).

ANSWER:

INTERROGATORY NO. 22: Identify by name or company name, address, and telephone
number any engineer(s) and/or engineering company/(s), used to evaluate Plaintiff's claim(s), the
name(s) of each prior claim each such person(s) and/or company(s) worked for Defendant, the

date(s) of the reports, and the address of the Property for which the inspection was done.
ANSWER:

INTERROGATORY NO. 23: For each of the above listed engineer(s) or engineering

company(s), list the compensation received from Defendant for any services and work performed
in the last five years.

ANSWER:

INTERROGATORY NO. 24: When was the date Defendant anticipated litigation?
ANSWER:

INTERROGATORY NO. 25: For each of the above listed engineer(s) or engineering

company(s), list the compensation received from Defendant for any services and work performed
in the last five years.

ANSWER:

INTERROGATORY NO. 26: Does Defendant claim that Plaintiff failed to mitigate their
damages? If so, describe how Plaintiff failed to do so, identifying any resulting prejudice caused
to Defendant.

ANSWER:

INTERROGATORY NO. 27: Describe how Defendant determined whether overhead and

profit (“O&P”) should be applied to the claim made the basis of this lawsuit, identifying the
criteria for that determination.
ANSWER:

INTERROGATORY NO. 28: To the extent Defendant utilized an estimating software

program and modified the manufacturer’s settings with respect to Plaintiff's claim, identify those
modifications.
ANSWER:

INTERROGATORY NO. 29: Identify all price lists used to prepare all estimates on the claim
made the basis of this lawsuit, stating the manufacturer version, date and geographical area.
ANSWER:

 

PLAINTIFF’S FIRST SET OF INTERROGATORIES PAGE -39-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 41 of 45

PLAINTIFF’S FIRST REQUEST FOR ADMISSIONS
TO DEFENDANT, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

TO: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, Defendant

COMES NOW, ALICIA OSPINA, Plaintiff in the above styled and numbered cause, and
requires that ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, Defendant,
answer the following Requests for Admissions, and Plaintiff requires that responses to same be
served upon the undersigned no later than fifty (50) days after the date of the service hereof.

Respectfully submitted,

THE CORONA LAW FIRM, PLLC

By:_/s/ Jesse S. Corona

Jesse S. Corona

Texas Bar No. 24082184

Southern District Bar No. 2239270
12807 Haynes Road, Bldg E
Houston, Texas 77066

Office: 281.882.3531

Facsimile: 713.678.0613
Jesse@theCoronaLawfirm.com

ATTORNEY FOR PLAINTIFF
FIRST REQUEST FOR ADMISSIONS

REQUEST FOR ADMISSION NO. 1: Admit the Defendant’s principal place of business is
Texas.

ADMIT OR DENY:

REQUEST FOR ADMISSION _NO. 2: Admit the Defendant conducts the business of
insurance in Texas.

ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 3: Admit the Defendant insured Plaintiff's property

against damage as the type that occurred on the claim made the basis of the claim and suit.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 4: Admit the Defendant has been reported to the Texas
Department of Insurance for the mishandling of claims in the last five (5) years.
ADMIT OR DENY:

 

PLAINTIFF’S FIRST REQUEST FOR ADMISSIONS PAGE -40-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 42 of 45

REQUEST FOR ADMISSION _NO. 5: Admit the Plaintiff's property sustained property
damage as a result of the loss that makes the basis of this lawsuit.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 6: Admit the Plaintiff's roof sustained property damage as
a result of the loss that makes the basis of this lawsuit.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 7: Admit the property loss created openings in Plaintiff's

walls whereby allow water and other elements into the interior of Plaintiff's home causing
damage.

ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 8: Admit the as a result of water leaking into Plaintiff's
home, Plaintiff’s personal property was damaged.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 9: Admit the exterior of Plaintiff's home sustained
property damage as a result of the loss that makes the basis of this lawsuit.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 10: Admit the loss that damaged Plaintiff's property was

a covered occurrence under Plaintiffs insurance policy with the Defendant insurance company.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 11: Admit the Plaintiffs property sustained property
damage as a result of the loss that makes the basis of this lawsuit.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO, 12: Admit the Plaintiff's walls and roof sustained
property damage as a result of the loss that makes the basis of this lawsuit.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 13: Admit the exterior of Plaintiffs home sustained
property damage as a result of the loss.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 14: Admit Plaintiff's personal property was damaged as a
result of the loss.

ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 15: Admit the event that damaged Plaintiffs property was
a covered occurrence under Plaintiff’s insurance policy with the Defendant insurance company.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO, 16; Admit the Defendant improperly and unreasonably
adjusted Plaintiff's claim.
ADMIT OR DENY:

 

PLAINTIFF’S FIRST REQUEST FOR ADMISSIONS PAGE -41-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 43 of 45

REQUEST FOR ADMISSION NO. 17: Admit the Defendant performed an outcome-oriented
investigation of Plaintiffs claim.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 18: Admit the Defendant did not conduct a reasonable
investigation of Plaintiff's damage.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 19: Admit the Defendant has unreasonably delayed

payment to the Plaintiffs and failed to fairly settle Plaintiff's claim even though liability was
reasonably clear.

ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 20: Admit the Defendant was not open and honest in its
adjustment of Plaintiffs claim.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 21: Admit the Defendant failed to make an attempt to
settle Plaintiff’s claim in a fair manner.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 22: Admit the Defendant misrepresented to Plaintiffs that
the damage to Plaintiff's Property was not covered under the Policy.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 23: Admit the Defendant misrepresented to Plaintiffs that
the damage to Plaintiffs Property did not need to be replaced.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO, 24: Admit the Defendant was aware that the damage to
Plaintiffs Property warranted replacement and not repair.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 25: Admit the Defendant took advantage of Plaintiff's
lack of knowledge and expertise.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 26: Admit the Defendant engaged in false, misleading,
and deceptive acts or practices in the business of insurance in the handling of Plaintiff's claim.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 27: Admit the Defendant made material false
representations and/or material false promises to Plaintiffs.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 28: Admit the Defendant intended that Plaintiffs would
rely on these false representations and upon which Plaintiffs did reasonably rely to its detriment.
ADMIT OR DENY:

 

PLAINTIFF’S FIRST REQUEST FOR ADMISSIONS PAGE -42-
Case 4:19-cv-01578 Document1-1 Filed on 04/30/19 in TXSD Page 44 of 45

REQUEST FOR ADMISSION NO. 29: Admit the Defendant breached its insurance contract
with Plaintiffs.

ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 30: Admit the Defendant failed to provide its adjuster

with policies, guidelines, and/or materials pertaining to the lawful handling of insurance claims.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 31: Admit the Defendant purposely denied and/or
underpaid Plaintiffs claim in order to continue making profit off of Plaintiffs.

ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 32: Admit the Defendant provides incentives and/or
bonuses to its adjusters for closing out claims without adequate payment.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 33: Admit the Defendant provided a bonus to its adjuster
in relation to Plaintiffs claim.

ADMIT OR DENY:

 

PLAINTIFF’S FIRST REQUEST FOR ADMISSIONS PAGE -43-
Case 4:19-cv-01578 Document 1-1 Filed on 04/30/19 in TXSD Page 45 of 45

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Request for Disclosure,
Request for Production, First Set of Interrogatories, and Requests for Admissions has been
served upon Defendant by serving its Registered Agent at the same time Defendant was served
with a copy of Plaintiff's Original Petition.

By:_/s/ Jesse S. Corona
Jesse S. Corona

 

CERTIFICATE OF SERVICE PAGE -44-
